O’DONNELL, Judge,
concurring in part and dissenting in part:
I agree with the majority that the multiplicity issue was waived. I differ, however, as to the admissibility of the record of previous nonjudieial punishment.
Although Army Regulation 27-10 is not exactly a paragon of precision in the matter, I conclude that it requires the judge advocate who acted on an appeal from punishment imposed under Article 15 of the Code to make an entry in Block 8 of DA Form 2627. This, I believe was the position taken by the Court of Military Appeals in United States v. Guerrero, 10 M.J. 52 (C.M.A.1980), as well as by Chief Judge Everett in United States v. Mack, 9 M.J. 300, 324 (C.M.A.1980).
Paragraph 3-15a, Army Regulation 27-10, 26 November 1968 (Change 20, 15 August 1980) states pertinently: “DA Form 2627 will be used to record all actions taken under Article 15. DA Form 2627 . .. will be completed in all cases.” To be sure, as noted by the majority, paragraph 3-26 of the regulation provides that the judge advocate may advise the appellate authority either orally or in writing. But that, in my view, does not relieve him of the responsibility of completing Block 8. It might well be that it would suffice for the judge advocate merely to note in Block 8 that he has advised the commander as required. However, to avoid confusion — and subsequent litigation — the judge advocate should include in Block 8 the minimum advice required by the regulation, i.e., the appropriateness of the punishment and whether the findings were in accordance with law and regulations. In this regard, see Figure 3-2, Army Regulation 27-10.
As Block 8 was not filled in, DA Form 2627 is incomplete and inadmissible. Moreover, the defect is not waived. The absence of an entry of legal advice is affirmative evidence that the advice was not given. *763See United States v. Heflin, 1 M.J. 131 (C.M.A.1975), United States v. Engle, 3 U.S.C.M.A. 41, 11 C.M.R. 41 (1953). Under the circumstances, there was nothing to waive. The recent adoption of Rule 103 of the Military Rules of Evidence does not in my opinion change the results. See United States v. Hancock, 12 M.J. 685, 688 (A.C.M.R.1981) (dissenting opinion).
The issue with respect to the possession charges requires some amplification. During the providence inquiry, the appellant stated that on 5 October 1980 he stole twelve “pieces” of marihuana in the hashish form. At approximately 1715 hours on 6 October, he sold three pieces of the hashish to an undercover agent. As a result of this transaction, he was charged with one specification of wrongful sale of hashish and one specification of wrongful possession of hashish. At approximately 1900 hours on the same day, he was apprehended with the remaining nine pieces of hashish as he was about to sell them to another agent. As a result of this transaction, he was charged with one specification of wrongful possession of hashish.
Under the circumstances, I would hold these possession charges to be multiplicious for purposes of findings. In reality and in law there was only one possession of twelve pieces of hashish. The sale of a portion of the drug did not transfer the remainder into a separate possession. Accordingly, the charges should not have been fragmented into two offenses. It is an unreasonable multiplication of charges and as such multiplicious. If the appellant had objected at trial, the remedy would have been a consolidation of the two specifications into one. I agree with the majority, however, that the failure to object constitutes waiver. See United States v. Huggins, 12 M.J. 657, 660 (A.C.M.R.1981) (concurring opinion).
Because of the error in admitting the record of previous nonjudicial punishment, I would reassess the sentence.